 In the MatterOfVINCENT BACH CORPORATION, EMPLOYERandDISTRICT #15 OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 3-RC-24.Decided February11, 1948Messrs.S. Sidney SmithandVincent Bach,of New York City, forthe Employer.Messrs. Carl S. CarlsonandSam Krieger,of New York City, for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on November 28, 1947, before Benjamin B. Naumoff, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERVincent Bach Corporation, a New York corporation, is engagedin the manufacture of musical instruments and parts at its plant inNew York City. During the year preceding the hearing, the Em-ployer purchased for use in its manufacturing operations raw materialsvalued at over $10,000, of which at least 90 percent originated frompoints outside the State of New York.During the same period, theEmployer sold finished products valued at over $100,000, of which atleast 75 percent represented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston, Murdock,and Gray].76 N. L.It.B., No. 20.143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.The Petitioner is a labor organization claiming to represent employ-ees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its production and maintenance employ-ees until the Petitioner has been certified by the Board in an appropri-ate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that a unit of production and mainte-nance employees would be appropriate.Their sole disagreement re-lates to a working foreman, Michael Tarasevick, whom the Employerdesires to include in the unit.Tarasevick is the oldest employee at the plant in point of service.In rank of authority and responsibility he is subordinate only to thepresident and office manager and his hourly pay is 25 percent higherthan that of the most skilled of the shop's production employees.Hespends approximately 50 percent of his time in manual work and thebalance of his time in overseeing the work of the other productionemployees.In connection with the latter, he makes recommendationsas to discharges, assignment of personnel, adjustment of grievances,and lay-off s because of misconduct; he also interviews applicants foremployment and reports on their suitability for work at the plant.The aforesaid recommendations form the basis of company action in asubstantial number of cases. In addition, requests for pay increasesare decided on the basis of his judgment as to the quality of theemployee's work.In the light of the above, and on the basis of theentire record, we find that Tarasevick is a supervisor within the mean-ing of the amended Act and we shall therefore exclude him from thebargaining unit hereinafter found appropriate.We find, in accordance with the agreement of the parties and theabove determination, that all production and maintenance employeesat the New York plant of the Employer, including packers and ship-pers,2 but excluding office, clerical, and professional employees, theworking foreman and all supervisors, constitute a unit appropriate for2 James Cronin andWilliam Ritterhaus. VINCENT BACH CORPORATION145the purpose of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Vincent Bach Corporation, NewYork City, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Second Region, and subject to Sections 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by District #15 of the Interna-tional Association of Machinists, for the purposes of collective bar-gaining.